694 N.W.2d 60 (2005)
472 Mich. 886
VERIZON NORTH, INC. and Contel of the South, Inc., d/b/a Verizon North Systems, Appellants,
v.
MICHIGAN PUBLIC SERVICE COMMISSION and AT & T Communications of Michigan, Appellees.
Docket No. 125728. COA No. 241340.
Supreme Court of Michigan.
April 8, 2005.
On order of the Court, the application for leave to appeal the judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARKMAN, J., dissents and states as follows:
I respectfully dissent and would grant appellants' application for leave to appeal. This case addresses the question of how much deference is due an administrative agency in its interpretation of a statute within its purview. The Public Service Commission here determined that M.C.L. § 484.2310(2), which states that a carrier cannot charge a rate for intrastate services that is greater than it is authorized to charge for interstate services, should take precedence over M.C.L. § 484.2102(y), *61 which defines an inadequate rate as one "less than the total service long run incremental cost of providing the service." I would grant leave in order to better understand how a rate can be adjudged "reasonable" where a carrier has been denied the ability to recoup the costs of its services.
I would consolidate this case with Ameritech v. Pub. Service Comm., Docket No. 126676, ___ Mich. ___, 694 N.W.2d 61, 2005 WL 826121.